         Case 6:20-cv-02237-ACC-EJK Document 1-3 Filed 12/08/20 Page 1 of 2 PageID 55

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         Middle District of Florida


  CENTENNIAL BANK, an Arkansas state-chartered                       )
                   bank,                                             )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 6:20-cv-2237
                                                                     )
  FELIPE VAZQUEZ f/k/a FELIPE JAVIER RIVERO,                         )
                an individual,                                       )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Felipe Vazquez, Offender ID 36879
                                           Booking No. 3519-2019
                                           Westmoreland County Prison
                                           3000 S. Grande Boulevard
                                           Greensburg, Pennsylvania 15601



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Andrew J. Ghekas, Esquire
                                           Anthony & Partners, LLC
                                           100 S. Ashley Drive, Suite 1600
                                           Tampa, Florida 33602
                                           813-273-5616
                                           aghekas@anthonyandpartners.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
Case 6:20-cv-02237-ACC-EJK Document 1-3 Filed 12/08/20 Page 2 of 2 PageID 56
